—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered August 19, 2002, which, upon renewal, adhered to the court’s prior order granting defendant landlords’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion court properly granted defendant landlords’ motion for summary judgment upon finding that no triable issue had been raised as to whether said defendants had knowledge that their tenants’ dogs had vicious propensities (see LePore v DiCarlo, 272 AD2d 878 [2000], lv denied 95 NY2d 761 [2000]; Carter v Metro N. Assoc., 255 AD2d 251 [1998]). There is no evidence that the landlords ever learned of anything that should have given them notice that the dogs had vicious propensities (cf. Baisi v Gonzalez, 97 NY2d 694 [2002], revg 286 AD2d 313 *400[2001] [and see dissent of Crane, J., 286 AD2d at 314]). Plaintiffs speculation that the jury might disbelieve the landlords’ sworn denial of such knowledge is not, alone, a basis for denying summary judgment (see e.g. Mildner v Wagner, 89 AD2d 638 [1982]). Concur — Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.